Exhibit 10.1

 

EXHIBIT A


FORM OF
SOCKET COMMUNICATIONS, INC.
SUBSCRIPTION AGREEMENT

Socket Communications, Inc.
c/o Spencer Trask Ventures, Inc.
535 Madison Avenue, 18th floor
New York, NY 10022
Attention: DiAnn Ellis

Ladies and Gentlemen:

1. Subscription. The undersigned (the "Purchaser"), intending to be legally
bound, hereby agrees to purchase from Socket Communications, Inc. (the
"Company") investment units (the "Units") in the amount set forth on the
signature page hereof. Each Unit consists of (i) one share of the Company's
Series F convertible preferred stock ("Series F Preferred Stock"), initially
convertible into ten (10) shares of common stock ("Common Stock") of the Company
(the "Shares"), having the designations, rights, privileges set forth in the
certificate of designations annexed to the Memorandum (as defined below) as
Exhibit E and (ii) a warrant (the "Warrants," and together with the Shares, the
"Securities") to purchase three (3) shares of common stock of the Company
("Common Stock"), in the form of Exhibit F attached to the Memorandum. The
minimum subscription for Units shall be $25,000, however, the Placement Agent
(as defined below) may, in its discretion, offer less than the minimum
subscription amount. This subscription is submitted to you in accordance with
and subject to the terms and conditions described in this Subscription Agreement
and the Confidential Private Placement Memorandum of the Company, dated February
20, 2003, as amended or supplemented from time to time, including all
attachments, schedules and exhibits thereto (the "Memorandum"), relating to the
offering (the "Offering") by the Company of a minimum of $1,000,000 (the
"Minimum Amount") and a maximum of $2,000,000 of Units.

The terms of the Offering are more completely described in the Memorandum and
such terms are incorporated herein in their entirety. Certain terms used but not
otherwise defined herein shall have the respective meanings provided in the
Memorandum.

2. Payment. The Purchaser encloses herewith a check payable to, or will
immediately make a wire transfer payment to, "American Stock Transfer & Trust
Company, Escrow Agent for Socket Communications, Inc." in the full amount of the
purchase price of the Units being subscribed for. To request wire transfer
instructions, please contact DiAnn Ellis, Spencer Trask Ventures, Inc.,
telephone no. 212-326-9200, x672. Such funds will be held for the Purchaser's
benefit, and will be returned promptly, without interest, penalty, expense or
deduction if this Subscription Agreement is not accepted by the Company, the
Offering is terminated pursuant to its terms or by the Company, or the Minimum
Amount of Units is not sold. Together with the check for, or wire transfer of,
the full purchase price, the Purchaser is delivering a completed and executed
signature page of this Subscription Agreement.

3. Deposit of Funds. All payments made as provided in Section 2 hereof shall be
deposited by the Placement Agent as soon as practicable with American Stock
Transfer and Trust Company, as escrow agent (the "Escrow Agent"), in an escrow
account (the "Escrow Account") until the earliest to occur of (a) the closing of
the sale of the Minimum Amount (the "First Closing"), (b) the termination of the
Offering by the Company, (c) the rejection of such subscription, or (d) 60 days
from the date that the Memorandum is first sent to prospective investors, which
period may be extended by the Placement Agent for up to an additional 30 days.
The Company and the Placement Agent may continue to offer and sell the Units and
conduct additional closings (each, a "Closing") for the sale of additional Units
after the First Closing and until the termination of the Offering.

4. Acceptance of Subscription. The Purchaser understands and agrees that the
Company or the Placement Agent, in their sole discretion, each reserves the
right to accept or reject this or any other subscription for Units, in whole or
in part, and in any order, notwithstanding prior receipt by the Purchaser of
notice of acceptance of this subscription. The Company shall have no obligation
hereunder until the Company shall execute an executed copy of this Subscription
Agreement. If this subscription is rejected in whole or the Offering is
terminated or the Minimum Amount is not raised, all funds received from the
Purchaser will be returned without interest, penalty, expense or deduction, and
this Subscription Agreement shall thereafter be of no further force or effect.
If this subscription is rejected in part, and in any order, the funds for the
rejected portion of this subscription will be returned without interest,
penalty, expense or deduction, and this Subscription Agreement will continue in
full force and effect to the extent this subscription was accepted.

5. Representations and Warranties. The Purchaser hereby represents, warrants,
acknowledges and agrees as follows:

(a) Neither the Securities, nor the shares of the Common Stock issuable upon
conversion or exercise of the Securities and offered pursuant to the Memorandum,
are registered under the Securities Act of 1933, as amended (the "Securities
Act"), or any state securities laws. The Purchaser understands that the offering
and sale of the Units is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(2) thereof and the provisions of
Regulation D promulgated thereunder, based, in part, upon the representations,
warranties and agreements of the Purchaser contained in this Subscription
Agreement;

(b) The Purchaser and the Purchaser's attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the "Advisors"), have
received the Memorandum and all other documents requested by the Purchaser, have
carefully reviewed them and understand the information contained therein, and
the Purchaser and the Advisors, if any, prior to the execution of this
Subscription Agreement, have had access to substantially the same kind of
information that would be available in a registration statement filed by the
Company under the Securities Act;

(c) Neither the Securities and Exchange Commission nor any state securities
commission has approved the Units or any of the Securities included in the Units
or Common Stock issuable upon conversion or exercise thereof, or passed upon or
endorsed the merits of the Offering or confirmed the accuracy or determined the
adequacy of the Memorandum. The Memorandum has not been reviewed by any Federal,
state or other regulatory authority;

(d) All documents, records and books pertaining to the investment in the Units
(including, without limitation, the Memorandum) have been made available for
inspection by the Purchaser and the Advisors, if any;

(e) The Purchaser and the Advisors, if any, have had a reasonable opportunity to
ask questions of and receive answers from a person or persons acting on behalf
of the Company concerning the offering of the Units and the business, financial
condition, results of operations and prospects of the Company, and all such
questions have been answered to the full satisfaction of the Purchaser and the
Advisors, if any;

(f) In evaluating the suitability of an investment in the Company, the Purchaser
has not relied upon any representation or other information (oral or written)
other than as stated in the Memorandum;

(g) The Purchaser is unaware of, is in no way relying on, and did not become
aware of the offering of the Units through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, in
connection with the offering and sale of the Units and is not subscribing for
Units and did not become aware of the offering of the Units through or as a
result of any seminar or meeting to which the Purchaser was invited by, or any
solicitation of a subscription by, a person not previously known to the
Purchaser in connection with investments in securities generally;

(h) The Purchaser has taken no action which would give rise to any claim by any
person for brokerage commissions, finders' fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby (other than
commissions to be paid by the Company to the Placement Agent);

(i) The Purchaser, together with the Advisors, have such knowledge and
experience in financial, tax, and business matters, and, in particular,
investments in securities, so as to enable them to utilize the information made
available to them in connection with the offering of the Units to evaluate the
merits and risks of an investment in the Units and the Company and to make an
informed investment decision with respect thereto;

(j) The Purchaser is not relying on the Company, the Placement Agent or any of
their respective employees or agents with respect to the legal, tax, economic
and related considerations as to an investment in the Units, and the Purchaser
has relied on the advice of, or has consulted with, only his own Advisors;

(k) The Purchaser is acquiring the Units solely for the Purchaser's own account
for investment and not with a view to resale, assignment or distribution
thereof, in whole or in part. The Purchaser has no agreement or arrangement,
formal or informal, with any person to sell or transfer all or any part of the
Units, Securities contained in the Units, or Common Stock issuable upon
conversion or exercise thereof, and the Purchaser has no plans to enter into any
such agreement or arrangement;

(l) The Purchaser must bear the substantial economic risks of the investment in
the Units indefinitely because none of the securities included in the Units may
be sold, hypothecated or otherwise disposed of unless subsequently registered
under the Securities Act and applicable state securities laws or an exemption
from such registration is available. Legends shall be placed on the securities
included in the Units to the effect that they have not been registered under the
Securities Act or applicable state securities laws and appropriate notations
thereof will be made in the Company's stock books. Stop transfer instructions
will be placed with the transfer agent of the securities constituting the Units.
Although the Company has the obligation to register for resale the shares of
Common Stock underlying the Securities (see Schedule I hereto), there can be no
assurance that such registration will be completed within the time frames
required by the Company, or at all;

(m) The Purchaser has adequate means of providing for such Purchaser's current
financial needs and foreseeable contingencies and has no need for liquidity of
the investment in the Units for an indefinite period of time;

(n) The Purchaser is aware that an investment in the Units involves a number of
very significant risks and has carefully read and considered the matters set
forth under the caption "Risk Factors" in the Memorandum;

(o) The Purchaser meets the requirements of at least one of the suitability
standards for an "accredited investor" as set forth on the Accredited Investor
Certification contained herein;

(p) The Purchaser: (i) if a natural person, represents that the Purchaser has
reached the age of 21 and has full power and authority to execute and deliver
this Subscription Agreement and all other related agreements or certificates and
to carry out the provisions hereof and thereof; (ii) if a corporation,
partnership, limited liability company or partnership, association, joint stock
company, trust, unincorporated organization or other entity, such entity was not
formed for the specific purpose of acquiring the Units, such entity is duly
organized, validly existing and in good standing under the laws of the state of
its organization, the consummation of the transactions contemplated hereby is
authorized by, and will not result in a violation of state law or its charter or
other organizational documents, such entity has full power and authority to
execute and deliver this Subscription Agreement and all other related agreements
or certificates and to carry out the provisions hereof and thereof and to
purchase and hold the securities constituting the Units, the execution and
delivery of this Subscription Agreement has been duly authorized by all
necessary action, this Subscription Agreement has been duly executed and
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; and (iii) if executing this Subscription Agreement in a
representative or fiduciary capacity, it has full power and authority to execute
and deliver this Subscription Agreement in such capacity and on behalf of the
subscribing individual, ward, partnership, trust, estate, corporation, limited
liability company or limited liability partnership, or other entity for whom the
Purchaser is executing this Subscription Agreement, and such individual, ward,
partnership, trust, estate, corporation, limited liability company or
partnership, or other entity has full right and power to perform pursuant to
this Subscription Agreement and make an investment in the Company, and that this
Subscription Agreement constitutes a legal, valid and binding obligation of such
entity. The execution and delivery of this Subscription Agreement will not
violate or be in conflict with any order, judgment, injunction, agreement or
controlling document to which the Purchaser is a party or by which it is bound;

(q) The Purchaser and the Advisors, if any, had the opportunity to obtain any
additional information, to the extent the Company had such information in its
possession or could acquire it without unreasonable effort or expense, necessary
to verify the accuracy of the information contained in the Memorandum and all
documents received or reviewed in connection with the purchase of the Units and
have had the opportunity to have representatives of the Company provide them
with such additional information regarding the terms and conditions of this
particular investment and the financial condition, results of operations,
business and prospects of the Company deemed relevant by the Purchaser or the
Advisors, if any, and all such requested information, to the extent the Company
had such information in its possession or could acquire it without unreasonable
effort or expense, has been provided to its full satisfaction;

(r) The Purchaser represents to the Company that any information which the
undersigned has heretofore furnished or furnishes herewith to the Company or the
Placement Agent is complete and accurate and may be relied upon by the Company
in determining the availability of an exemption from registration under Federal
and state securities laws in connection with the offering of securities as
described in the Memorandum. The Purchaser further represents and warrants that
it will notify and supply corrective information to the Company and the
Placement Agent immediately upon the occurrence of any change therein occurring
prior to the Company's issuance of the securities contained in the Units;

(s) The Purchaser has significant prior investment experience, including
investment in non-listed and non-registered securities. The Purchaser has a
sufficient net worth to sustain a loss of its entire investment in the Company
in the event such a loss should occur. The Purchaser's overall commitment to
investments which are not readily marketable is not excessive in view of its net
worth and financial circumstances and the purchase of the Units will not cause
such commitment to become excessive. The investment is a suitable one for the
Purchaser;

(t) The Purchaser is satisfied that it has received adequate information with
respect to all matters which it or the Advisors, if any, consider material to
its decision to make this investment;

(u) The Purchaser acknowledges that any estimates of future prospects, market
size, projected research and development expenses, regulatory approvals and any
pro forma financial information included in the Memorandum were prepared by the
Company in good faith but that the attainment of any such projections and
estimates cannot be guaranteed by the Company and should not be relied upon;

(v) No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or the Advisors, if any, in connection
with the offering of the Units or as to the Company, which are in any way
inconsistent with the information contained in the Memorandum;

(w) Within five days after receipt of a request from the Company or the
Placement Agent, the Purchaser will provide such information and deliver such
documents as may reasonably be necessary to comply with any and all laws and
ordinances to which the Company or the Placement Agent is subject;

(x) THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF CERTAIN STATES AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
SAID ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. ALTHOUGH THE COMPANY HAS AN OBLIGATION TO REGISTER FOR RESALE THE
SHARES OF COMMON STOCK UNDERLYING THE SECURITIES, THERE CAN BE NO ASSURANCE THAT
SUCH REGISTRATION WILL BE COMPLETED WITHIN THE TIME FRAMES REQUIRED, OR AT ALL.
THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE MEMORANDUM. ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

6. Restriction on Additional Issuances. The Company hereby agrees that it shall
not, without the prior written consent of the holders of at least a majority of
the then outstanding shares of Series F Preferred Stock, authorize or issue any
class or series of capital stock of the Corporation which ranks senior to the
Series F Preferred Stock with respect to payment of dividends or liquidation or
other distribution of assets, or any warrants, options or other rights to
purchase such shares of capital stock.

7. Irrevocability; Binding Effect. The Purchaser hereby acknowledges and agrees
that the subscription hereunder is irrevocable by the Purchaser, except as
required by applicable law, and that this Subscription Agreement shall survive
the death or disability of the Purchaser and shall be binding upon and inure to
the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives and permitted assigns. If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the covenants, agreements, representations, warranties, and
acknowledgments herein shall be deemed to be made by and be binding upon each
such person and such person's heirs, executors, administrators, successors,
legal representatives and permitted assigns.

8. Modification. This Subscription Agreement shall not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.

9. Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, sent by nationwide overnight courier or delivered against
receipt to the party to whom it is to be given (a) if to Company, at the address
set forth above, or (b) if to the Purchaser, at the address set forth on the
signature page hereof (or, in either case, to such other address as the party
shall have furnished in writing in accordance with the provisions of this
Section 9). Any notice or other communication given by certified mail shall be
deemed given at the time that it is signed for by the recipient except for a
notice changing a party's address which shall be deemed given at the time of
receipt thereof. Any notice or other communication given by nationwide overnight
courier shall be deemed given the next business day following being deposited
with such courier.

10. Assignability. This Subscription Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Purchaser and
the transfer or assignment of the Units, the components thereof, or the
underlying securities shall be made only in accordance with all applicable laws.

11. Applicable Law; Arbitration. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York relating to
contracts entered into and to be performed wholly within such State. The
Purchaser agrees that any dispute arising out of or in connection with this
Agreement shall be resolved as follows. The Purchaser shall attempt in good
faith to resolve such dispute. If, notwithstanding such efforts, such dispute is
not resolved within thirty (30) days from the date written notice thereof is
delivered by the Purchaser, such dispute shall be settled by arbitration by, and
in accordance with, the then existing Code of Arbitration of the National
Association of Securities Dealers ("NASD"). Hearings with regard to such dispute
shall be held at the offices of the NASD in the City of New York and judgment
upon any award rendered pursuant to this Section 11 may be entered in any court
of competent jurisdiction. Any award rendered pursuant to the terms and
conditions set forth herein shall be final and binding. Any such arbitration
shall be had before a single arbitrator designated in accordance with the rules
of the NASD. Any party to the arbitration shall be entitled to costs and
expenses and reasonable attorney's fees in the event it prevails in any claims,
actions, awards or judgment under this Agreement.

12. Blue Sky Qualification. The purchase of Units under this Subscription
Agreement is expressly conditioned upon the exemption from qualification of the
offer and sale of the Units from applicable Federal and state securities laws.
The Company shall not be required to qualify this transaction under the
securities laws of any jurisdiction and, should qualification be necessary, the
Company shall be released from any and all obligations to maintain its offer,
and may rescind any sale contracted, in such jurisdiction.

13. Use of Pronouns. All pronouns and any variations thereof used herein shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

14. Confidentiality. The Purchaser acknowledges and agrees that any information
or data it has acquired from or about the Company, not otherwise properly in the
public domain, was received in confidence. The Purchaser agrees not to divulge,
communicate or disclose, except as may be required by law or for the performance
of this Agreement, or use to the detriment of the Company or for the benefit of
any other person or persons, or misuse in any way, any confidential information
of the Company, including any scientific, technical, trade or business secrets
of the Company and any scientific, technical, trade or business materials that
are treated by the Company as confidential or proprietary, including, but not
limited to, ideas, discoveries, inventions, developments and improvements
belonging to the Company and confidential information obtained by or given to
the Company about or belonging to third parties.

15. Preemptive Rights. Following acceptance of this Subscription Agreement by
the Company and a Closing at which a sale of Units to Purchaser is consummated,
and for so long as Purchaser or its assigns shall own any shares of Series F
Preferred Stock (Purchaser, for such purpose, an "Eligible Purchaser"), the
Company hereby grants to the Eligible Purchaser a right (the "Preemptive Right")
to purchase all or any part of the Eligible Purchaser's pro rata shares of any
"New Securities" (as defined in Section 15.1) that the Company may, from time to
time, propose to sell and issue solely for cash. Such pro rata share for
Eligible Purchaser, for purposes of this Preemptive Right, is the ratio of (x)
the number of shares of Common Stock then held by Eligible Purchaser immediately
prior to the issuance of the New Securities (assuming the full conversion of any
Series F Preferred Stock, but not including any other shares of Common Stock
owned or able to be acquired by Eligible Purchaser), to (y) the total number of
shares of Common Stock of the Company outstanding immediately prior to the
issuance of the New Securities (after giving effect to the conversion of all
shares of outstanding convertible preferred stock).

15.2 Definition. For purposes of this Section 15, "New Securities" shall mean
any Common Stock or Preferred Stock of the Company, whether or not authorized on
the date hereof, and rights, options or warrants to purchase Common Stock or
Preferred Stock and securities of any type whatsoever that are, or may become,
convertible into Common Stock or Preferred Stock; provided, however, that "New
Securities" does not include the following:

(i) shares of capital stock of the Company issuable upon conversion or exercise
of any currently outstanding securities or any New Securities issued in
accordance with this Agreement or pursuant to the Offering of Units;

(ii) shares or options or warrants for Common Stock granted to officers,
directors and employees of, and consultants to, the Company pursuant to stock
option or purchase plans or other compensatory agreements approved by the Board
of Directors;

(iii) shares of Common Stock or Preferred Stock issued in connection with any
pro rata stock split, stock dividend or recapitalization by the Company;

(iv) shares of capital stock, or options or warrants to purchase capital stock,
issued to a strategic investor in connection with a strategic commercial
agreement as determined by the Board of Directors;

(v) shares of capital stock, or options or warrants to purchase capital stock,
issued pursuant to commercial borrowing, secured lending or lease financing
transaction approved by the Board of Directors;

(vi) securities issued pursuant to the acquisition of another corporation or
entity by the Company by consolidation, merger, purchase of all or substantially
all of the assets, or other reorganization in which the Company acquires, in a
single transaction or series of related transactions, all or substantially all
of the assets of such other corporation or entity or fifty percent (50%) or more
of the voting power of such other corporation or entity or fifty percent (50%)
or more of the equity ownership of such other corporation or entity;

(vii) securities issued in an underwritten public securities offering pursuant
to a registration statement filed under the Securities Act;

(viii) securities issued to current or prospective customers or suppliers of the
Company approved by the Board of Directors as compensation or accommodation in
lieu of other payment, compensation or accommodation to such customer or
supplier;

(ix) shares of capital stock, or warrants to purchase capital stock, issued to
any person or entity that provides services to the Company as compensation
therefor pursuant to an agreement approved by the Board of Directors;

(x) any securities offered in a transaction where purchase of such securities by
an Purchaser would cause such transaction to fail to comply with applicable
federal or state securities laws or would cause an applicable registration or
qualification exemption to fail to be available to the Company;

(xi) securities issuable upon conversion or exercise of the securities set forth
in paragraphs (i) - (x) above.

15.3 Procedures.

(a) In the event that the Company proposes to undertake an issuance of New
Securities for cash, it shall give each Eligible Purchaser written notice (the
"Notice") of its intention, describing the type of New Securities, the price,
and the general terms upon which the Company proposes to issue the same. Each
Eligible Purchaser shall have twenty (20) business days after receipt of such
notice to agree to purchase all or any portion of its pro rata share of such New
Securities at the price and upon the terms specified in the notice by giving
written notice to the Company and stating therein the quantity of New Securities
to be purchased. In the event that any New Securities subject to the Preemptive
Right are not purchased by the Eligible Purchaser within the twenty (20)
business day period specified above, the Company shall have ninety (90) days
thereafter to sell (or enter into an agreement pursuant to which the sale of New
Securities that had been subject to the Preemptive Right shall be closed, if at
all, within sixty (60) days from the date of said agreement) the New Securities
with respect to which the rights of the Purchaser were not exercised at a price
and upon terms, including manner of payment, no more favorable to the purchasers
thereof than specified in the Notice. In the event the Company has not sold all
offered New Securities within such ninety (90) day period (or sold and issued
New Securities in accordance with the foregoing within sixty (60) days from the
date of such agreement), the Company shall not thereafter issue or sell any New
Securities, without first complying with the procedures set forth in this
Section 7.

(b) This Preemptive Right is not assignable by any Eligible Purchaser.

16. Miscellaneous.

(a) This Agreement constitutes the entire agreement between the Purchaser and
the Company with respect to the subject matter hereof and supersedes all prior
oral or written agreements and understandings, if any, relating to the subject
matter hereof. The terms and provisions of this Agreement may be waived, or
consent for the departure therefrom granted, only by a written document executed
by the party entitled to the benefits of such terms or provisions. The parties
acknowledge that the provisions of Schedule I hereto are incorporated by
reference and made a part hereof.

(b) The Purchaser's covenants, agreements, representations and warranties made
in this Agreement shall survive the execution and delivery hereof and delivery
of the Securities contained in the Units.

(c) Each of the parties hereto shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Agreement and the transactions contemplated
hereby whether or not the transactions contemplated hereby are consummated.

(d) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.

(e) Each provision of this Subscription Agreement shall be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Subscription
Agreement.

(f) Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Subscription Agreement as set forth in the text.


(g) The undersigned understands and acknowledges that there may be multiple
Closings for the Offering and that the Purchase Price per Unit (as defined in
the Memorandum) will be determined in relation to the Market Price (as defined
in the Memorandum). Accordingly, the undersigned acknowledges and consents to
the following: (i) while the dividend rate for all Shares purchased in the
Offering will be the same, the amount of dividends paid to purchasers on the
Shares will be different based on the Purchase Price per Unit at each Closing
and the date of each Closing, (ii) the liquidation preference for the Shares
will also vary based on the Purchase Price per Unit at each Closing and (iii)
the exercise price of the Warrants will vary based on the Market Price at each
Closing.

 

--------------------------------------------------------------------------------




Accredited Investor Certification
Initial the appropriate item(s)


The undersigned further represents and warrants as indicated below by the
undersigned's initials:

A. Individual investors: (Please initial one or more of the following)

1.______I certify that I am an accredited investor because I have had individual
income (exclusive of any income earned by my spouse) of more than $200,000 in
each of the most recent two years and I reasonably expect to have an individual
income in excess of $200,000 for the current year.

2. ______I certify that I am an accredited investor because I have had joint
income with my spouse in excess of $300,000 in each of the most recent two years
and reasonably expect to have joint income with my spouse in excess of $300,000
for the current year.

3.______ I certify that I am an accredited investor because I have an individual
net worth, or my spouse and I have a joint net worth, in excess of $1,000,000.

4.______ I am a director or executive officer of Socket Communications, Inc.

B. Partnerships, corporations, trusts or other entities: (Please 'initial one of
the following seven statements). The undersigned hereby certifies that it is an
accredited investor because it is:

1.______ an employee benefit plan whose total assets exceed $5,000,000;

2.______ an employee benefit plan whose investments decisions are made by a plan
fiduciary which is either a bank, savings and loan association or an insurance
company (as defined in Section 3(a) of the Securities) or an investment adviser
registered as such under the Investment Advisers Act of 1940;

3.______ a self-directed employee benefit plan, including an Individual
Retirement Account, with investment decisions made solely by persons that are
accredited investors;

4.______ an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended, not formed for the specific purpose of acquiring the
Units, with total assets in excess of $5,000,000;

5.______ a corporation, partnership or Massachusetts or similar business trust,
not formed for the specific purpose of acquiring the Units, with total assets
excess of $5,000,000;

6.______ a trust, not formed for the specific purpose of acquiring the Units,
with total assets exceed $5,000,000, whose purchase is directed by a person who
has such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of an investment in the Units; or

7.______ an entity (including a revocable grantor trust but other than a
conventional trust) in which each of the equity owners qualifies as an
accredited investor under items A(1), (2) or (3) or item B(1) above.


 

 

--------------------------------------------------------------------------------

Socket Communications, Inc.
SIGNATURE PAGE TO
SUBSCRIPTION AGREEMENT


Subscriber hereby elects to subscribe under the Subscription Agreement for a
total of $__________ of Unit(s) (NOTE: to be completed by subscriber):

Date (NOTE: To be completed by subscriber): _______________, 2003. If the
purchaser is an INDIVIDUAL, or if the purchasers are INDIVIDUALS who have
purchased as JOINT TENANTS, as JOINT TENANTS with RIGHT OF SURVIVORSHIP, as
TENANTS IN COMMON, or as COMMUNITY PROPERTY:

________________________________
Print Names(s)
________________________________
Social Security Number(s) ________________________________
Signature(s) of Investor(s) ________________________________
Joint Signature ________________________________
Address ________________________________
Date

 

 

 

 

 

If the purchaser is a PARTNERSHIP, CORPORATION, TRUST, LIMITED LIABILITY COMPANY
or LIMITED LIABILITY PARTNERSHIP:

________________________________
Name of Partnership, Corporation,
Trust, Limited Liability Company
or Limited Liability Partnership
________________________________
Federal Taxpayer
Identification Number
Address: By:___________________________
________________________________ Name:________________________ State of
Organization Title:________________________      

 

 

 

 

 

 


SUBSCRIPTION FOR ____ UNITS ACCEPTED AND AGREED TO this _____ day of __________
2003.

 

 

SOCKET COMMUNICATIONS, INC. Title: SPENCER TRASK VENTURES, INC.
By:___________________________
Nane:
Title:


By:___________________________

 

 







 

--------------------------------------------------------------------------------

Schedule I


Registration Obligation; Restrictions on Transfer.

1. Certain Definitions. As used in this Schedule I, the following terms shall
have the following respective meanings:

"Commission" shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended, or
any similar successor federal statute and the rules and regulations thereunder,
all as the same shall be in effect from time to time.

"Holders" shall mean the Purchaser and any holder of Registrable Securities to
whom the registration rights conferred by this Agreement have been transferred.

"Registrable Securities" shall mean (i) Common Stock held by the Holders or
issued or issuable upon conversion of the Series F Preferred Stock, (ii) the
Warrant Shares, (iii) the Common Stock issuable upon conversion or exercise of
Stock Purchase Warrants held by Spencer Trask Ventures, Inc. ("Spencer Trask"),
or (iv) any Common Stock issued as a dividend or other distribution with respect
to or in exchange for or in replacement of the stock referenced in (i), (ii) or
(iii) above.

The terms "register", "registered" and "registration" shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.

"Registration Expenses" shall mean all expenses incurred by the Company in
compliance with the registration obligation of the Company, including, without
limitation, all registration and filing fees, printing expenses, fees and
disbursements of counsel for the Company.

"Restricted Securities" shall mean the securities of the Company required to
bear or bearing the legend set forth in Section 3 hereof.

"Selling Expenses" shall mean all underwriting discounts, selling commissions
and expense allowances applicable to the sale of Registrable Securities and all
fees and disbursements of counsel for any Holder.

2. Restrictions on Transferability. The Securities and any other securities
issued in respect of the Securities upon any stock split, stock dividend,
recapitalization, merger, consolidation, or similar event, shall not be
transferred except upon the conditions specified in this Agreement, which
conditions are intended to ensure compliance with the provisions of the
Securities Act. Any transferee of such securities shall take and hold such
securities subject to the provisions and upon the conditions specified in this
Agreement.

3. Restrictive Legend. Each certificate representing the Securities, the shares
of Common Stock underlying the Securities and any other securities issued in
respect of the Securities upon any stock split, stock dividend,
recapitalization, merger, consolidation or similar event, shall (unless
otherwise permitted or unless the securities evidenced by such certificate shall
have been registered under the Securities Act) be stamped or otherwise imprinted
with a legend substantially in the following form (in addition to any legend
required under applicable state securities laws):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"ACT") OR ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD OR OFFERED
FOR SALE IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE ACT.

Upon request of Purchaser, the Company shall remove the foregoing legend from
the certificate or issue to such holder a new certificate therefor free of any
transfer legend, if, with such request, the Company shall have received either
an opinion of counsel or the "no-action" letter referred to in Section 4 to the
effect that any transfer by such holder of the securities evidenced by such
certificate will not violate the Securities Act and applicable state securities
laws, unless any such transfer legend may be removed pursuant to Rule 144(k) or
any successor rule, in which case no such opinion or "no-action" letter shall be
required.

4. Notice of Proposed Transfers. The holder of each certificate representing
Restricted Securities by acceptance thereof agrees to comply in all respects
with the provisions of this Section 4. Prior to any proposed transfer of any
Restricted Securities, the holder thereof shall give written notice to the
Company of such holder's intention to effect such transfer. Each such notice
shall describe the manner and circumstances of the proposed transfer in
sufficient detail, and shall be accompanied by either (i) if required, a written
opinion of legal counsel to the holder who shall be reasonably satisfactory to
the Company, addressed to the Company, to the effect that the proposed transfer
of the Restricted Securities may be effected without registration under the
Securities Act or (ii) a "no action" letter from the Commission to the effect
that the distribution of such securities without registration will not result in
a recommendation by the staff of the Commission that action be taken with
respect thereto, whereupon the holder of such Restricted Securities shall be
entitled to transfer such Restricted Securities in accordance with the terms of
the notice delivered by such holder to the Company. The Company will not require
such a legal opinion or "no action" letter (x) in any transaction in compliance
with Rule 144 promulgated under the Securities Act, (y) in any transaction in
which the Purchaser distributes Restricted Securities solely to its stockholders
on a pro rata basis for no consideration, or (z) in any transaction in which a
holder which is a partnership or limited liability company distributes
Restricted Securities solely to its partners or members, as applicable, for no
consideration; provided that each transferee agrees in writing to be subject to
the terms of this Section 4. Each certificate evidencing the Restricted
Securities transferred as above provided shall bear the restrictive legend set
forth in Section 3 above.

5. Registration on Form S-3.

(i) The Company shall file a registration statement on Form S-3 or other
appropriate registration document under the Securities Act for resale of the
Registrable Securities and shall use reasonable efforts to maintain the shelf
registration effective for a period of 18 months (or so long as a Holder is
subject to the volume limitations of Rule 144(e) under the Securities Act). The
Company shall (a) file such Registration Statement no later than (30) days after
the last Closing Date (the "Filing Date"), (b) use reasonable efforts to cause
such Registration Statement to become effective within ninety (90) days after
the Filing Date, and (c) cause such Registration Statement to become effective
within one hundred and fifty (150) days after the Filing Date.

(ii) Notwithstanding the foregoing, the Company shall not be obligated to take
any action pursuant to this Section 5 in any particular jurisdiction in which
the Company would be required to execute a general consent to service of process
in effecting such registration, qualification or compliance unless the Company
is already subject to service in such jurisdiction and except as may be required
by the Securities Act.

(iii) In the event that the Company fails to file the registration statement
pursuant to this Section 5 no later than thirty (30) days after the last Closing
Date or if such registration statement has not been declared effective within
ninety (90) days of the earlier of the end of such thirty (30)-day period and
the date of filing, the Company shall pay Purchaser an amount equal to two
percent (2%) of the purchase price paid by such Purchaser pursuant hereto in
respect of each 30-day period (or partial period thereof) of noncompliance. The
Company shall make such payments on the first day of each month of noncompliance
in respect of the number of days of noncompliance in the immediately preceding
month. Notwithstanding the foregoing payments by the Company, the Purchaser may
seek any other remedies available by law.

6. Expenses of Registration. The Company shall bear all Registration Expenses
incurred in connection with any registration, qualification or compliance
pursuant to this Agreement and all underwriting discounts, selling commissions
and expense allowances applicable to the sale of any securities by the Company
for its own account in any registration. All Selling Expenses shall be borne by
the Holders whose securities are included in such registration pro rata on the
basis of the number of their Registrable Securities so registered.

7. Indemnification.

(i) The Company will indemnify each Holder, each of its officers, directors,
agents, employees and partners, and each person controlling such Holder, with
respect to each registration, qualification or compliance effected pursuant to
this Agreement, and each underwriter, if any, and each person who controls any
underwriter, and their respective counsel against all claims, losses, damages
and liabilities (or actions, proceedings or settlements in respect thereof)
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any prospectus, offering circular or other document
prepared by the Company (including any related registration statement,
notification or the like) incident to any such registration, qualification or
compliance, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any violation by the Company of the Securities Act or
any rule or regulation thereunder applicable to the Company and relating to
action or inaction required of the Company in connection with any such
registration, qualification or compliance, and will reimburse each such Holder,
each of its officers, directors, agents, employees and partners, and each person
controlling such Holder, each such underwriter and each person who controls any
such underwriter, for any legal and any other expenses as they are reasonably
incurred in connection with investigating and defending any such claim, loss,
damage, liability or action, provided that the Company will not be liable in any
such case to the extent that any such claim, loss, damage, liability or expense
arises primarily and directly out of or is based on any untrue statement (or
alleged untrue statement) or omission (or alleged omissions) based upon written
information furnished to the Company by such Holder or underwriter and stated to
be specifically for use therein.

(ii) Each Holder whose Registrable Securities are included in any registration,
qualification or compliance effected pursuant to this Agreement will indemnify
the Company, each of its directors and officers and each underwriter, if any, of
the Company's securities covered by such a registration statement, each person
who controls the Company or such underwriter within the meaning of the
Securities Act and the rules and regulations thereunder, each other such Holder
and each of their officers, directors and partners, and each person controlling
such Holder, and their respective counsel against all claims, losses, damages
and liabilities (or actions in respect thereof) arising primarily and directly
out of or based on any untrue statement (or alleged untrue statement) of a
material fact contained in any such registration statement, prospectus, offering
circular or other document, or any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and such
Holders, directors, officers, partners, persons, underwriters or control persons
for any legal or any other expenses as they are reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability or action, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Company by such Holder and stated to be specifically for use
therein; provided, however, that the obligations of such Holders hereunder shall
be limited to an amount equal to the net proceeds to each such Holder sold under
such registration statement, prospectus, offering circular or other document as
contemplated herein.

(iii) Each party entitled to indemnification under this Section 7 (the
"Indemnified Party") shall give notice to the party required to provide
indemnification (the "Indemnifying Party") promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such party's expense; and provided further that if any Indemnified
Party reasonably concludes that there may be one or more legal defenses
available to it that are not available to the Indemnifying Party, or that such
claim or litigation involves or could have an effect on matters beyond the scope
of this Agreement, then the Indemnified Party may retain its own counsel at the
expense of the Indemnifying Party; and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Agreement unless and only to
the extent that such failure to give notice results in material prejudice to the
Indemnifying Party. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with defense of
such claim and litigation resulting therefrom.

(iv) If the indemnification provided for in this Section 7 is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any loss, liability, claim, damage or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties' relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

8. Transfer or Assignment of Rights. The benefits to the Holder hereunder may be
transferred or assigned by a Holder to a transferee or assignee of any of the
Restricted Securities, provided that the Company is given written notice prior
to the time that such right is exercised, stating the name and address of said
transferee or assignee and identifying the securities with respect to which such
registration rights are being transferred or assigned; provided further that the
transferee or assignee of such rights assumes in writing the obligations of the
Holder under this Agreement.

9. Registration Procedures. In the case of the registration effected by the
Company pursuant to this Schedule I, the Company will keep each Holder who is
entitled to registration benefits hereunder advised in writing as to the
initiation of each registration and as to the completion thereof. At its
expense, the Company will:

(i) Prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of securities covered by such
registration statement;

(ii) Respond as promptly as reasonably possible to any comments received from
the Commission with respect to a registration statement or any amendment
thereto.

(iii) Notify the Placement Agent and its counsel as promptly as reasonably
possible and (if requested by any such person) confirm such notice in writing no
later than one trading day following the day (i)(A) when a Prospectus or any
Prospectus supplement or post effective amendment to a registration statement is
proposed to be filed and (B) with respect to a registration statement or any
post effective amendment, when the same has become effective;

(iv) Furnish such number of prospectuses and other documents incident thereto,
including supplements and amendments, as a Holder may reasonably request; and

(v) Furnish to each selling Holder, upon request, a copy of all documents filed
with and all correspondence from or to the Commission in connection with any
such registration statement other than nonsubstantive cover letters and the
like.

(vi) Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of a registration
statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment; provided, however, that the
Company may withdraw, suspend or revoke the effectiveness of a registration
statement in the event that the Board of Directors of the Company determines, in
good faith, that the Company possesses material information not ripe for
disclosure, and that continued effectiveness of such registration statement
would be seriously detrimental to the Company or its stockholders, in which case
the Company's obligation to file a registration statement shall be deferred for
a period not to exceed ninety (90) days.

(vii) Comply with all applicable rules and regulations of the Commission as
necessary in order to maintain the effectiveness of such registration statement.

(viii) Require each selling Holder to furnish to the Company such information
regarding such Holder, the Registrable Securities to be offered and sold and the
intended plan of distribution of the Registrable Securities by such Holder as
the Company may request in writing and as shall be reasonably required in
connection with any registration, including a certified statement as to the
number of shares of Common Stock beneficially owned by such Holder and, if
requested by the Commission, the controlling person thereof.

10. Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the Commission which may permit the sale of the
Restricted Securities to the public without registration, the Company agrees to:

(i) Make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act; and

(ii) Use its reasonable best efforts to file with the Commission in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act.

11. Reporting Under the Exchange Act. The Company agrees to take no action
designed to, or with the effect of, causing the Company to cease to be subject
to the reporting requirements of the Exchange Act for so long as a registration
statement under this Schedule I is required to be filed or caused to be
effective, or shall be required to be or remain effective; provided, however,
that the Company may cease to be subject to the reporting requirements of the
Exchange Act in the event that it is merged with, or acquired by, an entity that
is not subject to such reporting requirements where the Company is not the
surviving entity.



--------------------------------------------------------------------------------

